Exhibit 10.6

                                                                                
 May 25, 2007

Jack McKinney

CIO

Dept: 181 — MIS Operations

Dear Jack:

We are pleased to inform you that you’ve been selected as a participant in the
Casual Male Retail Group, Inc. Annual Incentive Plan for the Plan Year beginning
February 4, 2007 and ending February 2, 2008.

The Annual Incentive Plan is designed to reward key associates who are in
leadership roles within the organization and are positioned to directly impact
business results. In addition to providing key associates with a performance
based financial incentive, the Plan adds value by reinforcing a high performance
business culture, focusing attention on achieving specific financial performance
objectives, driving productivity and efficiencies that improve sales and profits
and Increasing shareholder value when performance objectives are met.

Your bonus participation level is summarized below:

  •  

35% Of Base Annual Earnings @ Target

  •  

100% based upon CMRG Performance Goals

The amount of your bonus payment is calculated as a percentage of your annual
base earnings and is based upon the performance of your business unit as
measured against the performance criteria shown in the attached schedule.

We believe this years plan presents an outstanding opportunity to achieve and
even surpass the established EBITDA targets. We will periodically provide all
participants with updated information of our progress against the performance
goals. In the meantime, best of luck to all Incentive Plan participants.

 

/s/ DAVID A. LEVIN

 

/s/ DENNIS R. HERNREICH

David A. Levin, President and CEO   Dennis R. Hernreich, COO and CFO